DEBT upon a judgment. Pleas — nul tiel record and payment. Issues. On the trial the defendant introduced *161Caleb B. Smith as a witness, who stated “ that some time ago Irvin Rcecl, one of the plaintiffs, (the two plaintiffs being partners,) called upon witness, who was an attorney at law, with the purpose of employing him as attorney to bring suit on Mr. Kay’s official bond, as justice of the peace. Witness told him the securities were good for the money, and he could collect it. No fee was paid him, and circumstances prevented his bringing said suit; but, at the time above mentioned, and in said consultation, Reed, plaintiff, made statements in regard to the subject matter of said suit, which the defendant in the present suit proposed to prove against said Reed, plaintiff. The Court permitted said Smith to testify thereto. Held, that the circumstances rendered the communications privileged, and Smith should have been precluded from testifying to them.
J. S. Newman, for the plaintiffs.
S. W. Parker, for the defendant.
The judgment is reversed with costs. Cause remanded, &c.